DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted March 23, 2022. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on March 23, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are currently pending.

Response to Arguments
2.	 Applicant’s arguments regarding the independent claims (Remarks, pp. 10-11) have been fully considered, but are moot in view of the new ground(s) of rejection set forth below. 
	Applicant’s argument regarding claim 16 (Remarks, pp. 11-12) are persuasive.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, 7-9, 13, 14, 22-24, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0112544 (hereinafter “Chen”), in view of U.S. Publication No. 2021/0028910 (hereinafter “Cheng”), and alternatively in further view of U.S. Publication No. 2020/0337067 (hereinafter “Chae”)

Regarding claims 1, 13, 28, and 29: Chen teaches a method of wireless communication at a user equipment (UE), comprising: 
transmitting a first transmission comprising a first physical sidelink shared channel and a first sidelink control information (SCI), wherein the first SCI includes information about a [resource] of second SCI for a second transmission to be transmitted as a future transmission from the UE; and transmitting the second transmission comprising the second SCI (See, e.g., [0033]-[0037], [0043]-[0044], and [0049]-0055]; resource information for a second transmission is indicated in a first SCI.).
Chen teaches the use of cyclic shifts for transmissions (See, e.g., [0043], [0049] and [0059]; note DM-RS generation). Chen also teaches wherein selected resources for initial transmission or retransmission are indicated in an SCI, but does not explicitly state wherein the information indicated in the SCI for the later transmission includes a respective cyclic shift (i.e. “second cyclic shift”). However, Cheng teaches explicitly indicating a cyclic shift in an SCI (See, e.g., [0067]-[0070]), as well as implicitly indicating a cyclic shift via an SCI (See, e.g., [0071]-[0075]). Cheng also teaches receiving the transmissions over respective channels (See, e.g., [0051]; note first/second PSSCH and first/second SCI, respectively). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cheng, such as the scheduling an indication functionality, within the system of Chen, in order to appropriate resources according to network conditions.
Chen modified by Cheng teaches scheduling for an initial transmission or retransmission. To the extent the claimed feature of transmitting over separate PSCCHs is not inherent or adequately taught by Chen modified by Cheng, Chae nevertheless teaches configuring a cyclic shift for data that is to be transmitted (i.e. irrespective of retransmission) (See, e.g., [0113]; note the field for indicating data appearing after an SA and/or for data to be transmitted in the future. Note also [0095] and [0098]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Chae, such as the scheduling and configuration functionality, within the system of Chen modified by Cheng, in order to improve sidelink resource utilization.
The rationale set forth above regarding the method of claim 1 is applicable to the method and apparatuses of claims 13, 28, and 29, respectively.
Regarding claims 2 and 14: Chen modified Cheng and Chae further teaches wherein the second transmission is a retransmission of the first transmission (See, e.g., Chen: [0033]-[0035].).
The rationale set forth above regarding the method of claim 2 is applicable to the apparatus of claim 14.

Regarding claims 7-9 and 22-24: Chen modified Cheng and Chae further teaches wherein the information comprises a single bit (i.e. claim 7); and wherein the information indicates a value of the second cyclic shift for the second SCI (i.e. claim 8); and wherein the information comprises multiple bits (i.e. claim 9) (See, e.g., Chen [0049]-[0051]. See also Cheng [0079]; and/or Chae [0113]). The motivation for modification set forth above regarding claim 1 is applicable to claims 7-9.
The rationale set forth above regarding the methods of claims 7-9 is applicable to the apparatuses of claims 22-24, respectively.

8.	Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Cheng, alternatively in further view of Chae, and in further view of U.S. Publication No. 2019/0014563 (hereinafter “Lee`563”).

Regarding claims 3 and 15: Chen modified Cheng and Chae substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein the first transmission and the second transmission are semi-persistent scheduling (SPS) transmissions. However, in a similar field of endeavor, this feature is taught by Lee`563 (See, e.g., [0009]-[0013].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lee`563, such a cyclic shift parameter and/or indication functionality, within the system of Chen modified Cheng and Chae, in order to schedule transmissions and/or reduce overhead.

9.	Claims 4-6, 10-12, 19-21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Cheng, alternatively in further view of Chae, and in further view of U.S. Publication No. 2020/0037126 (hereinafter “Lee`126”).

Regarding claims 4-6 and 19-21: Chen modified Cheng and Chae substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein the first cyclic shift is randomly selected, and the information indicates whether the second cyclic shift of the second SCI is the same as the first cyclic shift (i.e. claim 4); and wherein a first bit value indicates that the second cyclic shift of the second SCI is the same as the first cyclic shift, and a second bit value indicates that the second cyclic shift of the second SCI is randomly selected (i.e. claim 5); and wherein a first bit value indicates that the second cyclic shift of the second SCI is the same as the first cyclic shift and a second bit value indicates that the second cyclic shift of the second SCI is different than the first cyclic shift (i.e. claim 6). However, these features are taught by Lee`126 (See, e.g., [0134]-[0137] and [0151]; same different or random are options depending on network conditions.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lee`126, such a cyclic shift parameter and/or indication functionality, within the system of Chen modified Cheng and Chae, in order to diversify reference signal decoding for devices.
The rationale set forth above regarding the methods of claims 4-6 is applicable to the apparatuses of claims 19-21.

Regarding claims 10, 11, 25, and 26: Chen modified Cheng and Chae substantially teaches the method as set forth above regarding claim 1, but does not explicitly state selecting the second cyclic shift of the second SCI based on a channel busy ratio (CBR) (i.e. claim 10); and wherein the second cyclic shift of the second SCI is the same as the first cyclic shift if the CBR meets a threshold, and the second cyclic shift of the second SCI is different than the first cyclic shift if the CBR is below the threshold (i.e. claim 11) However, these features are taught by Lee`126 (See, e.g., [0086]-[0088].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lee`126, such a cyclic shift parameter and/or indication functionality, within the system of Chen modified Cheng and Chae, in order to diversify reference signal decoding for devices.
The rationale set forth above regarding the methods of claims 10 and 11 is applicable to the apparatuses of claims 25 and 26, respectively.

Regarding claims 12 and 27: Chen modified Cheng, Chae, and Lee`126 further teaches receiving an indication of the threshold in a radio resource control (RRC) configuration (See, e.g., Lee`126: [0086]-[0088]; threshold settings may be predetermined. See also Chen: [0031]-[0032]; note RRC signaling parameters.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to further incorporate features from the system of Lee`126, such as the RRC signaling functionality, within the system of Chen modified Cheng, Chae, and Lee`126, in order to signal the CBR threshold.
The rationale set forth above regarding the method of claim 12 is applicable to the apparatus of claim 27.

Allowable Subject Matter
10.	Claims 16-18 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476